Exhibit C
            Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 1 of 21




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION

MUHAMMAD SHAHIDULLAH, and
                                                       Case No. 8:20-cv-03602
DAWAH USA INC.,
                                                       Hon. Paul W. Grimm
            Plaintiffs,

v.

 ABHA SHANKAR;

            Defendant.



                          FIRST AMENDED COMPLAINT FOR DAMAGES
                               AND DEMAND FOR JURY TRIAL

       Plaintiffs Imam Muhammad Shahidullah (“Imam Shahidullah”) and Dawah USA Inc.

(collectively “Plaintiffs”), by and through their undersigned attorneys, allege as follows on personal

knowledge, and on information and belief, for this Complaint against Defendant:

                                         BACKGROUND

       1.          Plaintiff Imam Shahidullah is a respected Imam (Islamic religious leader) in New

York City. Imam Shahidullah has been targeted by Defendant Shankar in an unfounded attempt

to smear his reputation and expose him to xenophobic and Islamophobic hatred.

       2.          Imam Shahidullah has devoted his career to interfaith efforts and peace advocacy.

In 2016-2017, Imam Shahidullah created Dawah USA Inc., a 501(c)(3) public charity devoted

to promoting and developing cooperation and understanding among people of diverse faiths in

generaland Muslims in particular.

       3.          In an August 9, 2019 article (the “Article”) for the Investigative Project on

Terrorism (“IPT”), Defendant Abha Shankar, a long-time and senior researcher for IPT,
                                                   1
            Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 2 of 21



wrongfully accused Plaintiffs of operating a so-called “extremist” website www.dawahusa.com and

publishing the teachings of a deceased Al-Qaeda cleric, among other highly inflammatory and

unfounded statements. Defendant concluded the Article stating: “The fact that a hard-core Islamist

operating under the guiseof an interfaith worker is embraced by law enforcement is concerning and

highlights the rising danger from Islamist wolves masquerading in sheep's clothing.”

       4.       Defendant Shankar and IPT have, since being contacted by Plaintiffs’ counsel on

September 28, 2020,taken down the Article, replacing it with a statement addressing their mistake.

Nonetheless, IPT maintains on their website the same URL as the original Article with the title

“NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side.” Neither




Ms. Shankar nor IPT dispute that they made an “error” and “incorrectly connected” Plaintiffs to

what they call an extremist website. In their October 5, 2020 communication to Plaintiffs through

counsel, Ms. Shankar and IPT indicate they were able to realize this error “upon review” of the

website, suggesting that such a review never occurred prior to the publication of such a prejudicial,

inflammatory, and defamatory article.

       5.       Notably, Ms. Shankar did not speak with Plaintiffs to inquire about the

www.DawahUSA.com website prior to publication. If Ms. Shankar had informed Plaintiffs that

she was writing about a website entitled www.DawahUSA.com, Plaintiffs would haveimmediately

                                                  2
             Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 3 of 21



notified her that they do not have a website for Dawah USA Inc.1 and that they do not operate

www.DawahUSA.com.

        6.       The Article was maintained for over a year and re-published in several anti-Muslim

publications and websites, leading to more than one hundred offensive comments, subjecting

Plaintiffs to significant embarrassment, fear of discriminatory targeting, and damage to reputation.

        7.       When Plaintiff Imam Shahidullah contacted the Article’s author, Defendant

Shankar to inform her that neither he nor Dawah USA Inc. are associated with the website

dawahusa.com, Ms. Shankar not only failed to address the falsehood, but instead blocked him on

Twitter and did not otherwise respond.

        8.       For seven months, though Ms. Shankar and the Investigative Project on Terrorism

had actual knowledge that Plaintiffs had nothing to do with www.DawahUSA.com, Ms. Shankar

and IPT kept the defamatory article on the IPT website.

        9.       The Article was only removed once Plaintiffs contacted Ms. Shankar and IPT

through counsel.

        10.      Ms. Shankar, through counsel, maintained in communication to Plaintiffs that IPT

“retains the right to publish its findings about the connections of [Plaintiff Shahidullah]” to “radical

material.” Plaintiff Shahidullah perceives this as a threat, and views it as further evidence that the

publication of the August 9, 2019 article was not done out of careless error but is part of a deliberate,

malicious, and targeted effort to tarnish his reputation, interfaith work, and career of contributions

to New York City and the Muslim community.




 1 When the Investigative Project on Terrorism published and broadcasted the Article, Plaintiffs did not have a

 website for Dawah USA Inc.

                                                          3
           Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 4 of 21



                                          THE PARTIES

       11.     Plaintiff Muhammad Shahidullah is an Imam residing in Queens, New York who is

active in interfaith outreach and runs a 501(c)(3) public charity titled Dawah USA Inc.

       12.     Plaintiff Dawah USA Inc. is a New York domestic not-for-profit and 501(c)(3)

organization headquartered in New York.

       13.     Defendant Abha Shankar is described publicly as “Senior Intelligence Analyst &

Director of Research” for the Investigative Project on Terrorism (“IPT”) and its accompanying

website www.investigativeproject.org. Ms. Shankar has worked for IPT since 2005. Ms. Shankar

is the author of the Article and defamatory statements therein at issue in this Complaint. Defendant

Shankar is a resident of Montgomery County, Maryland.

       14.     Ms. Shankar works on behalf of a variety of entities which collectively own, operate,

disseminate, and/or fundraise for IPT. These entities include the Investigative Project on Terrorism

Foundation, the Investigative Project on Terrorism Research Group, Inc., and SAE Productions,

Inc.

       15.     Ms. Shankar is formally employed to provide writing, research, and research

direction for IPT by SAE Productions, Inc., a for-profit company owned by Steve Emerson, the

founder of IPT, the Investigative Project on Terrorism Foundation, who also owns the Investigative

Project on Terrorism Research Group, Inc.

                                 JURISDICTION AND VENUE

       16.     Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiff's

claimsbased on the parties' diversity of citizenship and because the amount in controversy exceeds

$75,000.

       17.     Venue is appropriate in this judicial district, pursuant to 28 U.S.C. § 1391, because

thisCourt has personal jurisdiction over Defendant by reason of the fact that Defendant Shankar is

                                                 4
          Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 5 of 21



a resident of Maryland.


                                          STATEMENT OF FACTS

        18.      The Investigative Project on Terrorism (“IPT”) is a research organization founded in

1995 which claims to be a storehouse of archival data and intelligence on international terrorist

groups. IPT maintains a website on which is publishes its claims and research.

        19.      The Investigative Project on Terrorism Foundation is a tax-exempt private

foundation organized under Delaware law, which claims to be a storehouse of archival data and

intelligence on Islamic and Middle Eastern terrorist groups. The Investigative Project on Terrorism

Foundation is the fundraising arm of IPT, according to the IPT website.

        20.      The Investigative Project on Terrorism Research Group Inc. is a corporation

organized under Delaware law which provides management services to the Investigative Project

on Terrorism Foundation.

        21.      IPT is a key purveyor of Islamophobic smears against Muslim leaders and

institutions throughout the country and has been recognized as such. For example, the Center for

American Progress, a public policy research organization, in a comprehensive 130-page report

analyzingIslamophobia in the United States, reviewed IPT and concluded that it believed IPT to

be a key part of the “the Islamophobia network in America.”2 Additionally, the Southern Poverty

Law Center, an authority on the study of domestic hate and terrorism groups, took issue with IPT's

characterization of data presented to Congress which it viewed as “meant to hype the domestic

Muslim threat.”3 IPT’sbroader agenda provides insight as to the context and intent by which IPT,


 2 Wajahat Ali et al., Fear, Inc.: The Roots of the Islamophobia Network in America, Center For American Progress

 (August 2011), 127.
 3Robert Steinback, Steve Emerson, Backing King Hearings, Pushes Misleading Statistic on Muslim Terrorism,
 SOUTHERN POVERTY LAW CENTER (Mar. 23, 2011), available at
 https://www.splcenter.org/hatewatch/2011/03/23/steve-emerson-backing-king-hearings-pushes-
 misleading-statistic-muslim-terrorism.

                                                           5
             Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 6 of 21



including and specifically Ms. Shankar, produced and published the statements made regarding

Plaintiff.

        22.      According to an investigation by The Tennessean newspaper, IPT solicits money by

telling donors they are in imminent danger from Muslims.

        23.      According to Vox.com, IPT “primarily argues that mainstream Muslim-Americans

and Muslim-American groups are secretly terrorists who are plotting against the US.”

        24.      Defendant Abha Shankar is “Senior Intelligence Analyst & Director of Research”

for IPT. She has worked for IPT for the majority of the group’s existence, since 2005.

        25.      From August 9, 2019 to October 5, 2020, Defendant Shankar published and

maintained an article for the IPT website titled “NY Imam Active in Interfaith Work Disseminates

Extremist Propaganda on the Side” (the article is hereinafter referred to as the “Article”). A copy of

the Article is attached hereto as Exhibit A.

        26.      The Article contained several false and defamatory statements.

        27.      The Article falsely stated that “Shahidullah also runs a proselytizing website, Dawah

USA, that ostensibly seeks to invite people to Islam but in fact serves as a clearinghouse for extremist

and Islamist propaganda, the Investigative Project on Terrorism finds.”

        28.      This assertion that Defendant made in the Article is a factual statement.

        29.      The words “proselytizing website” contained a hyperlink to www.dawahusa.com.

        30.      Plaintiffs do not “run” the website (www.dawahusa.com) that Defendant linked to

in her Article. At the time of the Article’s publication, Plaintiff Dawah USA Inc. did not own or

operate any website with the words “dawahusa” in the URL address.

        31.      Notably, the website www.dawahusa.com makes no mention or reference to Dawah

USA Inc. or Imam Muhammad Shahidullah. Defendant Shankar could have discovered this

information upon a simple review of the website.

                                                   6
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 7 of 21



       32.    In the “contact us” page of dawahusa.com, the website includes an email

zbm@nyc.rr.com. Similarly, the donation link for dawahusa.com goes to a paypal.com donation

screen directing donors to make a donation to zbm@nyc.rr.com.

       33.    Defendant did not speak with the only contact that is listed on the dawahusa.com

website. Nor did Defendant pose any question about who’s website dawahusa.com is. Rather,

Defendant has represented that she briefly asked Imam Shahidullah to talk, and when he was

unable to immediately schedule a call, she then emailed zbm@nyc.rr.com to seek a final comment

before publishing the piece. The questions in that email (again, not sent to an address owned by

Imam Shahidullah) were mostly Islamophobic “gotcha” questions such as arguing that religious

outreach is forbidden by Islam and asking if Shahidullah believes America should be governed by

Sharia law. See Dkt. 36-2. Defendant did not otherwise seek or get any confirmation that the

website belonged to Plaintiffs.

       34.    Moreover, any reasonable researcher (as IPT describes themselves) would have

discovered that the website dawahusa.com was created in 2008, almost a decade before Dawah

USA Inc. was established. Dawah USA Inc. was established in 2017.

       35.    Defendant Shankar was aware at the time of publication that Dawah USA Inc. did

not exist prior to 2017. In fact, Defendant’s Article linked to the tax records for Plaintiff Dawah

USA Inc.

       36.    Even when Defendant Shankar and IPT had actual knowledge that the Article was

inaccurate, they declined to remove it and kept the Article on the IPT website for another seven

months. Only after Defendant was served with a cease and desist was the Article taken down.

       37.    The Article falsely accused Plaintiffs of broadcasting “on the Dawah USA website”

“an audio of American-born al-Qaida cleric Anwar al-Awlaki’s infamous 2002 ‘It’s a War on

Islam’ speech.” This factual statement is false and defamatory. Defendant falsely claimed that

                                                 7
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 8 of 21



Plaintiffs are spreading materials or speeches of Anwar al-Awlaki in an attempt to smear and

damage Plaintiffs’ reputations and harm their interfaith work.

       38.     The Article also states that “Shahidullah declined to discuss the content on his website

after repeated requests for comment.” His “website” refers to dawahusa.com. This statement is

false as Plaintiff Shahidullah has never owned or operated the website that Defendant claim he

refused to discuss.

       39.     The Article also falsely states:

               a.      “Dawah USA features speeches by Ali al-Timimi, the spiritual leader of the

       Virginia Jihad Network, a group of 11 men who wanted to train for jihad against U.S. forces

       after 9/11 with the Lashkar-e-Taiba terrorist group.”

               b.             “Speeches by al-Timimi’s mentor Abu Ameenah Bilal Philips, a

       Canadian-raised Salafist currently living in Qatar, also are posted on Dawah USA.”

               c.      “Several recordings by Indian hate preacher Zakir Naik, whose inflammatory

       speeches have inspired Muslim youth to engage in terrorist acts, also appear on Dawah

       USA.”

               d.      “Other Salafi jihadists whose lectures have been published on the website

       include Ahmed Deedat, Abdul Hakeem Quick, Israr Ahmad, Jamal Badawi, Khalid Yasin,

       Maulana Syed Abdul Ala Maududi, Siraj Wahhaj, and Yusuf Estes.”

       40.     The statements recited in paragraph 39 (a-d), which are found in the Article, are false

and defamatory. Defendant attempts to deceive IPT’s audience and the public at large into

believing that Plaintiffs distributed the materials cited in the Article. In fact, Plaintiffs have never

even heard of Ali al-Timimi, the Virginia Jihad Network, or some of the names mentioned in

Defendant’s Article.

       41.     The Article falsely attributes the following to Plaintiffs:

                                                   8
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 9 of 21



                       Shahidullah’s Dawah USA also features an undated,
                       anonymous article, ‘Why does Islam degrade women by
                       keeping them behind the veil?,’ which argues that Islam
                       and Muslim modesty culture offers a solution to reducing
                       rapes in America.

                       ‘Consider a scenario where the Islamic hijaab is followed
                       in America. Whenever a man looks at a woman and any
                       brazen or unashamed thought comes to his mind, he
                       lowers his gaze.Every woman wears the Islamic hijaab,
                       that is the complete body is covered except the face and
                       the hands up to [sic] the wrist. After this if any man
                       commits rape he is given capital punishment. I ask you,
                       in such a scenario, will the rate of rape in America
                       increase, will it remain the same, or will it decrease?’

                       ‘Naturally as soon as Islamic Shariah is implemented
                       positive results will be inevitable,’ the article says. ‘If
                       Islamic Shariah isimplemented in any part of the world,
                       whether it is America or Europe, society will breathe
                       easier. Hijaab does not degrade a woman but uplifts a
                       woman and protects her modesty and chastity.’

                       It is nearly identical to a 2015 article by Shadab Akram
                       published by Quora.

                       The notion that Western values empower women is false,
                       the article further claims. ‘Western talk of women’s
                       liberalization is nothing but a disguised form of
                       exploitation of her body, degradation of her soul, and
                       deprivation of her honour. Western society claims to have
                       ‘uplifted’ women. On the contrary it has actually
                       degraded them to the status of concubines, mistresses and
                       society butterflies who are mere tools in the hands of
                       pleasure seekers and sex marketeers, hidden behind the
                       colourful screen of ‘art and ‘culture’.’

       42.    The Article falsely stated that Plaintiffs broadcasted and published an article that

denounces interfaith outreach as an evil concept contrary to Islam. The false allegations that

Plaintiffs would denounce the exact work that Plaintiff Shahidullah has devoted his life to and that

Plaintiff Dawah USA Inc. has devoted itself to is absurd and further showcases Defendant’s


                                                 9
        Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 10 of 21



attempts to falsely paint Plaintiffs as hypocritical and to damage Plaintiffs’ reputations and work.

Specifically, the false and defamatory statements state:

                       An article, ‘Matters Which Nullify Ones Islaam,’ on
                       Shahidullah’s website denounces interfaith outreach as an
                       ‘evilconcept’ contrary to Islam.
                       ‘It is impermissible for any Muslim who believes in
                       Allaah as his Lord, Islaam as his religion and
                       Muhammad … to call towards the evil concept of
                       Interfaith, encourage it, facilitate its conveyance to the
                       Muslims, attend its conventions or belong to any of its
                       clubs or organizations,’ it says. It concludes by advising
                       Muslims ‘to protect the religion of Islaam, preserve the
                       Islamic creed and protect it against the misguided people
                       of falsehood and those who share their ideas and beliefs.
                       They must be aware of ‘Interfaith’ and its traps.

       43.    The Article concluded by stating: “The fact that a hard-core Islamist operating under

the guise of an interfaith worker is embraced by law enforcement is concerning and highlights the

rising danger from Islamist wolves masquerading in sheep's clothing.”

       44.    Plaintiff Dawah USA Inc. is a 501(c)(3) tax-exempt public charity and has published

none of these materials. Its purpose is to “promote and develop cooperation and understanding

among the people of diverse faiths in general and Muslims in particular.” Its projects include

interfaith support and contributing toward a society free of prejudice. At the time of Defendant’s

publication of the Article, Plaintiff Dawah USA Inc. did not have a website. Plaintiff Dawah USA

Inc. recently established its webpage at www.dawahusa.org. Prior to publication of the Article,

Plaintiff Dawah USA Inc. was not contacted by Defendant to discuss the website dawahusa.com.

       45.    Imam Shahidullah is active in interfaith outreach in New York City and has been

recognized for his efforts. He is the director of ITV USA, an online based Muslim community

channel. Imam Shahidullah is also the founder and president of Interfaith Center of USA and a

voluntary chaplain for the New York State Chaplain Task Force.


                                                 10
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 11 of 21



        46.   Imam Shahidullah first learned of the Article on or around March 4, 2020, when he

received a phone call from the print shop owner that he and Dawah USA Inc. use for their printing

needs. The print shop owner called to inform Imam Shahidullah that another customer and

journalist (the “Customer”) with Weekly Nobojug, a Bangla news and media website, had advised

the print shop owner to disassociate from and to be careful of Imam Shahidullah because Imam

Shahidullah “is involved with something bad” involving a website. The print shop owner defended

Imam Shahidullahagainst the accusations. The Customer informed the print shop owner to run a

Google search of Imam Shahidullah to find the information for himself. The print shop owner ran

a Google search and found Defendant’s Article and the defamatory statements contained therein.

        47.   On the phone call between Imam Shahidullah and the print shop owner, the print

shop owner began to question Imam Shahidullah about the content in Defendant’s Article. Imam

Shahidullah was dumbfounded. Imam Shahidullah defended himself and his reputation during the

call.

        48.   When Imam Shahidullah ran a Google search on himself, he found Defendant’s

Article published and disseminated on more than a dozen websites. Imam Shahidullah was

shocked and immediately worried about his safety, relationships, and reputation, and that his life's

work in bringing people of different faiths together would be damaged and permanently ruined and

stained by the Article. He began to suffer from severe anxiety and extreme stress.

        49.   After reading the Article, Imam Shahidullah began researching Defendant Shankar

and IPT, and on the ways he could contact Ms. Shankar and IPT to inform them that their

statements about him and Dawah USA Inc. were false.

        50.   On March 5, 2020, shortly after midnight because Imam Shahidullah could not

sleep due to his anxiety and fears, Imam Shahidullah contacted Defendant Shankar on Twitter to

                                                11
                     Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 12 of 21



         inform her that neither he nor Dawah USA Inc. are associated with the website dawahusa.com.

         ITVUSA is the website directed by Plaintiff Shahidullah, who manages the Twitter username

         @itvusanews.


Can't highlight pictures




                   51.     Instead of responding or contacting Imam Shahidullah, Defendant Shankar blocked

         Imam Shahidullah on Twitter.

                   52.     Imam Shahidullah then proceeded on March 5, 2020, at 9:15 a.m. to send a tweet

         on Twitter to IPT. Imam Shahidullah identified himself, provided his cell phone and email, and

         clearly informed IPT that Plaintiffs have no association with the dawahusa.com website. Imam

         Shahidullah did not receive a response.




                                                          12
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 13 of 21



       53.     On September 28, 2020, Imam Shahidullah sent, through counsel, a cease-and-desist

letter to Defendant Shankar and IPT, pointing out the false and defamatory nature of the August

9, 2019 article.

       54.     In a reply letter dated October 5, 2020, Defendant Shankar and IPT, through

counsel, stated that “upon review we have concluded that your client’s website is indeed

www.dawahusa.org [sic] and not www.dawahusa.com. We have therefore taken down our August

9, 2019 article and in its place posted a retraction and will notify other websites who have posted

or have referred to our article of this mistake.”

       55.     IPT published a "Note to Readers" on their website admitting that on August 9, 2019,

IPT published a story titled “NY Imam Active in Interfaith Work Disseminates Extremist

Propaganda on the Side.” In the Note, IPT indicates that it “incorrectly connected Muhammad

Shahidullah to this website DawahUSA.com” and that “we regret the error.” However, the title

on the IPT website continues to falsely state “NY Imam Active in Interfaith Work Disseminates

Extremist Propaganda on the Side.”

       56.     The Article and the false and defamatory statements therein were republished in

several places and were maintained on different sites which reveal the impact and harm done to

Imam Shahidullah's reputation. For example, the Facebook page for the organization Citizens for

National Security, which has nearly half a million followers, maintains a post with excerpts from

the IPT piece which has elicited over one hundred comments, several of a highly inflammatory and

Islamophobic nature that are now associated with web searches of Imam Shahidullah’s name.




                                                    13
        Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 14 of 21




       57.    As another example, the Twitter page of Amy Mek (@AmyMek) who has more than

a quarter million followers and runs an anti-Muslim organization called RAIR Foundation,

maintains a post with excerpts from Defendant’s Article.




                                               14
        Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 15 of 21




       58.    Ms. Mek’s post has been shared or retweeted on Twitter 314 times and has garnered

several highly inflammatory and offensive remarks directed at Plaintiff Shahidullah, including one

commenter who wrote the following: “This son of a bitch [referring to Imam Shahidullah] should

be arrested and, if applicable, deported immediately.”




                                                15
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 16 of 21




       59.     According to IPT’s website, the Article was shared directly from the website to

Facebook 340 times. Additionally, the Article through the website was shared 49 additional times

onto other platforms. This data is available at:

https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates.




       60.     Defendant Shankar disseminated the Article to her more than 1000 followers on

Twitter. Defendant Shankar continues to keep a post about the Article on her profile at the

www.muckrack.com website. See screenshot taken on November 2, 2020 from Defendant

Shankar’s profile on Muck Rack:




                                                   16
         Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 17 of 21




       61.     A simple Google search of “Muhammad Shahidullah Dawah USA” now returns a

first page that includes Defendant’s false article.

       62.     Upon information and belief, Defendant Shankar caused IPT to disseminate the

Article to the IPT e-mail listserv/newsletter which contains thousands of individuals and/or

organizations throughout the United States, including individuals and/or organizations in

Maryland.

       63.     Defendant took steps to cause and ensure that the false and defamatory statements

were widely disseminated.

       64.     Plaintiff Shahidullah is not a public figure.

       65.     At the time the Article was published Defendant knew the Article was false or, at a

minimum, published the Article with reckless disregard for the truth or falsity of the statements it

contained. After Ms. Shankar had formal notice from Plaintiff—and therefore knowledge—that

the Article was false, Ms. Shankar not only failed to remedy the falsehoods of the Article but instead

took the deliberate action of blocking Plaintiff on Twitter. Defendant continued to publish the


                                                  17
             Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 18 of 21



Article on IPT’s website and elsewhere for seven more months. The Article was not published in

innocent error.

           66.     Defendant acted with knowledge or reckless regard as to the falsity of the article,

among other reasons, because IPT’s reason for existing is to accuse Muslims of being extremists

who are tied to terrorism. Indeed, as one scholar has noted, “They [IPT] make no distinction

between regular Muslims and Islamists.”4

           67.     Defendant acted with knowledge of reckless regard to the falsity of the article, among

other reasons, because IPT’s fundraising depends on telling donors they are in imminent danger

from Muslims.

           68.     Indeed, Defendant demonstrated a continued eagerness to publish disparaging and

false claims regarding Imam Shahidullah. Defendant Shankar and IPT remain, for whatever

reason, convinced of their perception of Imam Shahidullah as an “extremist” and seeks to engage

in a deliberate, malicious, and targeted effort to tarnish his reputation, interfaith work, and career

of contributions to New York City’s community.

           69.     The false statements contained within the Article are defamation per se because they

involved behavior incompatible with the proper conduct of Imam Shahidullah’s business, trade or

profession of being an interfaith religious leader. The false statements accuse Imam Shahidullah of

supporting war crimes and terrorists.

           70.     The false statements contained within the Article are defamation per se because they

involved behavior incompatible with the proper conduct of Dawah USA Inc.’s business, trade or

profession of being a not-for-profit organization to bring people of different faiths together through

interfaith work. Dawah USA Inc. is further damaged when its founder and executive officer is



4   Deepa Kumar, Islamophobia and the politics of empire, 179-80 (Chicago, Ill.: Haymarket Books, 2012).
                                                            18
           Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 19 of 21



falsely maligned by Defendant Shankar.

          71.   The falsehood caused significant harm to the reputation of Plaintiffs. Imam

Shahidullah and Dawah USA Inc. have suffered damage as a result of the false and defamatory

statements in the Article in an amount to be proven at trial but in excess of $75,000.

                                        CAUSE OF ACTION

                                               Count I
                                              Defamation

          72.    The foregoing allegations are repeated and incorporated as though fully set forth

herein.

          73.    Defendant Shankar’s statements were defamatory per se.

          74.    The plain import of the statements were an attack on the character, reputation,

repute, name and status of Imam Shahidullah and are reasonably understood to state that Imam

Shahidullah owned and/or operated an extremist website, ran a clearinghouse for extremist

propaganda, and is associated with a deceased terrorist and Al-Qaida cleric Anwar al-Awlaki.

          75.   The plain import of the statements were an attack on the character, reputation,

repute, name and status of Dawah USA Inc. and are reasonably understood to state that Dawah

USA Inc. owned and/or operated an extremist website, ran a clearinghouse for extremist

propaganda, and is associated with a deceased terrorist and Al-Qaida cleric Anwar al-Awlaki.

          76.    Shankar madethe statements either knowing they were false, having serious doubts

about their truth, or with reckless disregard for their truth or falsity.

          77.   Shankar’s statement exposed Imam Shahidullah and Dawah USA Inc. to hatred,

xenophobia, Islamophobia, contempt, ridicule, and shame, and discouraged others from hiring,

associating, or dealing with him and/or Dawah USA Inc.

          78.   As a result, Imam Shahidullah and Dawah USA Inc. have suffered damages in an

                                                    19
        Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 20 of 21



amount to be proven at trial, including but not limited to, harm to reputation, emotional harm and

exposure to contempt, ridicule, and shame.

       79.     Imam Shahidullah is not a public figure.

       80.     Imam Shahidullah’s and Dawah USA Inc’s damages exceed $75,000.

       81.     Plaintiffs are further entitled to punitive damages in an amount to be proven at trial

because in making the defamatory statements identified herein because, as evidenced by the context

in which Defendant Shankar and IPT research and operate their website and routinely face public

condemnation for their role in encouraging Islamophobia, Defendant Shankar acted with malice,

oppression, or fraud.


                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray for the following relief:

        A.     Compensatory damages in an amount to be proven at trial;

        B.     Punitive damages;

        C.     Award counsel for Plaintiffs costs and attorneys’ fees; and

        D.     Grant any further relief that this Court deems just and proper.




                                                20
       Case 8:20-cv-03602-PWG Document 39 Filed 03/26/21 Page 21 of 21



                                           JURY DEMAND

      Plaintiffs demand a trial by jury.

Dated: March 26, 2021
                                             Respectfully submitted,

                                             CAIR LEGAL DEFENSE FUND

                                                  /s/Lena Masri
                                             LENA F. MASRI (20251)
                                             GADEIR I. ABBAS (20257)*
                                             JUSTIN SADOWSKY (20128)
                                             453 New Jersey Ave, SE
                                             Washington, DC 20003
                                             Phone: (202) 488-8787


                                             *Gadeir Abbas is licensed in VA, not in D.C.
                                             Practice limited to federal matters.

                                               /s/ Ahmed Mohamed
                                             Ahmed Mohamed*
                                             Carey Shenkman*, Of Counsel
                                             COUNCIL ON AMERICAN-ISLAMIC
                                             RELATIONS, NEW YORK INC. (CAIR-NY)
                                             46-01 20th Avenue,
                                             Queens, NY 11105
                                             (646) 665-7599
                                             ahmedmohamed@cair.com
                                             cshenkman@cair.com

                                             *Pro Hac Vice

                                             Attorneys for Plaintiffs




                                                 21
Case 8:20-cv-03602-PWG Document 40 Filed 03/26/21 Page 1 of 4




               Exhibit A
10/5/2020                 NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism
                         Case 8:20-cv-03602-PWG Document 40 Filed 03/26/21 Page 2 of 4
   NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the
   Side
   by Abha Shankar
   IPT News
   August 9, 2019
   https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates


   Muhammad Shahidullah is a man of seeming
   contradictions.

   An imam, he is active in interfaith outreach,
   speaking to the New York Police Department and
   visiting the White House in April as part of an
   interfaith delegation. In December 2017, he
   participated in an interfaith event organized at
   New York's 9/11 Tribute Museum, attended the
   United Nations World Interfaith Harmony Week a
   year earlier, and has been recognized in a New
   York City Council citation as "an outstanding
   citizen, one whom is worthy of the esteem of both
   our community and the great City of New York."

   But Shahidullah also runs a proselytizing website, Dawah USA, that ostensibly seeks to invite people to
   Islam but in fact serves as a clearing house for extremist and Islamist propaganda, the Investigative Project
   on Terrorism finds.

   Tax records for the New York-based Dawah USA Inc. show that it is registered as doing business as the
   Interfaith Center USA. Shahidullah, a Bangladeshi native who lives in Queens, New York's Jamaica
   neighborhood, serves as president of both organizations.

   Extremist material published on the Dawah USA website includes an audio of American-born al-Qaida
   cleric Anwar al-Awlaki's infamous 2002 "It's a War on Islam" speech. It frames government counter-
   terrorism efforts as "a war against Muslims and Islam" that seeks to alienate Muslims from the mainstream
   of society.

   The perception the West is waging a war against Islam has been one of the most effective messages in
   radicalizing Muslims. Though he was killed in a 2011 U.S. drone strike, Awlaki remains one of the most
   influential voices in online radicalization.

   Shahidullah declined to discuss the content on his website after repeated requests for comment.

   Dawah USA also features speeches by Ali al-Timimi, the spiritual leader of the Virginia Jihad Network, a
   group of 11 men who wanted to train for jihad against U.S. forces after 9/11 with the Lashkar-e-Taiba
   terrorist group.

   In an audio, "Political Revival of the Ummah," al-Timimi explains the role of politics for Muslim
   minorities living in a non-Islamic society. He cites Islamic scholar Abdurahman bin Nasir bin Sa'adi
   saying, "And when he [Sheikh bin Sa'adi] talks about Muslims living in a non-Muslim society and he says
   that if Muslims live in a non-Muslim society ... then they could make the country Islamic themselves."

   Speeches by al-Timimi's mentor Abu Ameenah Bilal Philips, a Canadian-raised Salafist currently living in
   Qatar, also are posted on Dawah USA. Philips has been banned from several countries, including the
   United States, for his extremist teachings. He is against the "concept of globalized western civilization as
https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates                                                              1/3
10/5/2020                 NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism
                   Case 8:20-cv-03602-PWG Document 40 Filed 03/26/21 Page 3 of 4
   portrayed in secular democracy ... being pushed down the throats of the rest of the world" and condemned
   homosexuality as punishable by death.

   Several recordings by Indian hate preacher Zakir Naik, whose inflammatory speeches have inspired
   Muslim youth to engage in terrorist acts, also appear on Dawah USA. Naik, who claimed 9/11 was an
   "inside job," faces money laundering charges in India moved to Malaysia in 2017.

   Other Salafi jihadists whose lectures have been published on the website include Ahmed Deedat, Abdul
   Hakeem Quick, Israr Ahmad, Jamal Badawi, Khalid Yasin, Maulana Syed Abdul Ala Maududi, Siraj
   Wahhaj, and Yusuf Estes.

   In an Urdu-language audio, "Jewish Conspiracy," the late Pakistani Islamist Israr Ahmad claims Jews seek
   world domination through global control of banks and finance.

   According to his official profile, Ahmad spent 40 years "not only in reviving the Qur'an-centered Islamic
   perennial philosophy and world-view but also reforming the society in a practical way with the ultimate
   objective of establishing a true Islamic State, or the System of Khilafah [Caliphate]."

   An e-book available on Dawah USA by South Asian Islamist ideologue Maulana Syed Abdul Ala
   Maududi, Towards Understanding Islam, defines jihad "in the language of the Shari'ah [Islamic Law]" as
   "a war that is waged solely in the name of Allah against those who practise [sic] oppression as enemies of
   Islam."

   And adds:

   "If the country attacked has not enough strength to fight back, then it is the religious duty of the
   neighbouring Muslim countries to help her; if even they fail, then the Muslims of the whole world must
   fight the common enemy. In all such cases, Jihad is as much a primary duty of the Muslims concerned as
   are the daily prayers or fasting."

   Shahidullah 's Dawah USA also features an undated, anonymous article, "Why does Islam degrade women
   by keeping them behind the veil?," which argues that Islam and Muslim modesty culture offers a solution
   to reducing rapes in America.

   "Consider a scenario where the Islamic hijaab is followed in America. Whenever a man looks at a woman
   and any brazen or unashamed thought comes to his mind, he lowers his gaze. Every woman wears the
   Islamic hijaab, that is the complete body is covered except the face and the hands upto [sic] the wrist. After
   this if any man commits rape he is given capital punishment. I ask you, in such a scenario, will the rate of
   rape in America increase, will it remain the same, or will it decrease?"

   "Naturally as soon as Islamic Shariah is implemented positive results will be inevitable," the article says.
   "If Islamic Shariah is implemented in any part of the world, whether it is America or Europe, society will
   breathe easier. Hijaab does not degrade a woman but uplifts a woman and protects her modesty and
   chastity."

   It is nearly identical to a 2015 article by Shadab Akram published by Quora.

   The notion that Western values empower women is false, the article further claims. "Western talk of
   women's liberalization is nothing but a disguised form of exploitation of her body, degradation of her soul,
   and deprivation of her honour. Western society claims to have 'uplifted' women. On the contrary it has
   actually degraded them to the status of concubines, mistresses and society butterflies who are mere tools in
   the hands of pleasure seekers and sex marketeers, hidden behind the colourful screen of 'art' and 'culture'."

   An article, "Matters Which Nullify Ones Islaam," on Shahidullah's website denounces interfaith outreach
   as an "evil concept" contrary to Islam.

https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates                                                              2/3
10/5/2020                 NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism
                      Case 8:20-cv-03602-PWG Document 40 Filed 03/26/21 Page 4 of 4
   "It is impermissible for any Muslim who believes in Allaah as his Lord, Islaam as his religion and
   Muhammad ... to call towards the evil concept of Interfaith, encourage it, facilitate its conveyance to the
   Muslims, attend its conventions or belong to any of its clubs or organizations," it says. It concludes by
   advising Muslims "to protect the religion of Islaam, preserve the Islamic creed and protect it against the
   misguided people of falsehood and those who share their ideas and beliefs. They must be aware of
   'Interfaith' and its traps."

   In addition to being Dawah USA's president, Shahidullah is chairman of the board of ITV USA, which
   describes itself as "A Global Dawah Channel" seeking "to propagate the inherent love and peace that Islam
   embodies." The TV channel features programs on Islamic theology by prominent American Islamist
   imams, including Zaid Shakir, Hamza Yusuf, Shaker Elsayed, Yasir Qadhi, and others.

   Shahidullah was spotted at the annual
   Muslim Ummah of North America (MUNA)
   convention last month.

   MUNA has been described as "openly
   affiliated" with the Sunni revivalist
   movement Jamaat-e-Islami (JI) in a
   resolution introduced in February by U.S.
   Rep. Jim Banks, R-Ind., in the House
   Committee on Foreign Affairs.

   "Jamaat-e-Islami and affiliated theocratic
   extremist groups pose an immediate and
   ongoing threat to stability and secular
   democracy in South Asia, leaving
   religious minorities at grave risk of
   continuing violence," the resolution says.

   The fact that a hard-core Islamist
   operating under the guise of an interfaith
   worker is embraced by law enforcement
                                                                 Muhammad Shahidullah, top left, at last month's MUNA conference.
   is concerning and highlights the rising
   danger from Islamist wolves
   masquerading in sheep's clothing.

   Related Topics: Abha Shankar, proselytizing, Muhammad Shahidullah, interfaith outreach,
   Dawah USA, Interfaith Center USA, Anwar al-Awlaki, "war on Islam" narrative, Ali al-Timimi, Abu
   Ameenah Bilal Philips, Zakir Naik, anti-Semitism, Muslim Ummah of North America




https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates                                                              3/3
